Exhibit 4(b)-10 AMENDMENT NO. 9 TO PPL EMPLOYEE STOCK OWNERSHIP PLAN WHEREAS, PPL Services Corporation (“PPL”) has adopted the PPL Employee Stock Ownership Plan (“Plan”) effective January 1, 2000; and WHEREAS, the Plan was amended and restated effective January 1, 2002, and subsequently amended by Amendment No. 1, 2, 3, 4, 5, 6, 7 and 8; and NOW, THEREFORE, the Plan is hereby amended as follows: I. Effective September 17, 2012, Appendix A is amended to read as follows: Appendix A Participating Company Name Effective Date 1. PPL Services Corporation July 1, 2000 2. PPL Electric Utilities Corporation January 1, 1975 3. PPL EnergyPlus, LLC July 14, 1998 4. PPL Generation, LLC July 1, 2000 5. PPL Brunner Island, LLC July 1, 2000 6. PPL Holtwood, LLC July 1, 2000 7. PPL Martins Creek, LLC July 1, 2000 8. PPL Montour, LLC July 1, 2000 9. PPL Susquehanna, LLC July 1, 2000 PPLSolutions, LLC January 1, 2002 PPL Telcom, LLC February 5, 2001 Lower Mount Bethel Energy, LLC September 30, 2002 PPL Edgewood Energy, LLC April 1, 2003 PPL Maine, LLC April 1, 2003 PPL Wallingford Energy, LLC April 1, 2003 PPL Development Company, LLC January 1, 2006 PPL Global, LLC January 1, 2006 PPL Energy Services Group, LLC September 25, 2006 PPL Interstate Energy Company January 1, 2008 PPL Strategic Development, LLC January 1, 2012 PPL EnergyPlus Retail, LLC June 23, 2011 PPL Energy Supply, LLC September 17, 2012 II.Except as provided in this Amendment No. 9, all other provisions of the Plan shall remain in full force and effect. IN WITNESS WHEREOF, this Amendment No. 9 is executed this day of , 2012. PPL SERVICES CORPORATION By: Mark F. Wilten Vice President-Finance & Treasurer
